Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 4/1/2020 have been examined, of which claims 1 and 11 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 6 and 16 recite “the second time units”, which have lack of antecedent basis in the respective claims and parent claims. Claims 1 and 11 recite “at least one second time unit” and “each second time unit”, which in broadest reasonable interpretation would be one second time unit; more than one second time units (plurality of units) are not recited in the claim. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (US 2016/0323870).

Regarding claim 1, Wei teaches a message sending method (methods performed by UE for D2D discovery and communications, fig 8-9; resource allocation as in fig 3), applied to a message sending apparatus comprising a processor (UE 2 for D2D discovery and communications, fig 2, 8-9, para 96-98; UE 2 including processing device 24, fig 2), the method comprising: 
determining, based on a first configuration of a first message (fig 3, Para 104: first allocated resources 41 and 43 are allocated for the D2D discovery and/or for the D2D communication before the allocated resources are changed), a first time unit for sending the first message (use first allocated resources for D2D discovery and/or D2D communication, step 81, fig 9; fig 3 shows the size in the time domain for resources 41 and 43, Para 105); 
determining whether a resource capable of carrying the first message exists in the first time unit (expiry of the allocation period, step 83, fig 9; Para 104: the first allocated resources 41 and 43 are periodic resources which repeat in time slots until a first allocation period 39 expires); 
when the resource capable of carrying the first message does not exist in the first time unit (yes branch from the block 83 to determine if the allocation period is expired in fig 9), determining at least one second time unit for sending the first message (retrieve information on second allocated resources from fixed physical resource elements and use second allocated resources, steps 82 and 84, fig 9; Para 106: UE detects the change in allocated resources for D2D discovery and communication and retrieves parameter including size of the second allocated resources), wherein the resource capable of carrying the first message exists in each second time unit (Para 105: base station sends information on second ; and 
sending the first message to a second device in the at least one second time unit (use second allocated resources for D2D discovery and/or D2D communication, step 84, fig 8-9; Para 138: the UE may transmit a message to at least one further UE located in proximity to the UE, to indicate that the UE would be available for D2D communication and/or to request information on whether the at least one further UE is capable of performing D2D communication, the transmission time and/or subcarrier frequency at which the message is transmitted may be set in accordance with the second allocated resources).

Regarding claim 2, Wei further teaches wherein the determining of the at least one second time unit for sending the first message (retrieve information on second allocated resources from fixed physical resource elements and use second allocated resources, steps 82 and 84, fig 9; Para 106: UE detects the change in allocated resources for D2D discovery and communication and retrieves parameter including size of the second allocated resources) comprises: determining at least one candidate time unit based on a second configuration (Para 107: the UEs and the base station may support a set of pre-defined sizes of the discovery windows that may be used for the D2D discovery and/or for the D2D communication. The information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes); and determining the at least one second time unit from the at least one candidate time unit (Para 107: the information included in the at least one physical resource element 42, 44 may define which size out of a plurality of pre-defined sizes the second allocated resources 45 have).

Regarding claim 3, Wei further teaches wherein the determining of the at least one second time unit from the at least one candidate time unit (Para 107: the information included in the at least one physical resource element 42, 44 may define which size out of a plurality of pre-defined sizes the second allocated resources 45 have) comprises: determining the at least one second time unit from the at least one candidate time unit according to a first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource).

 Regarding claim 4, Wei further teaches wherein the determining of the at least one second time unit for sending the first message (retrieve information on second allocated resources from fixed physical resource elements and use second allocated resources, steps 82 and 84, fig 9; Para 106: UE detects the change in allocated resources for D2D discovery and communication and retrieves parameter including size of the second allocated resources) comprises: determining the at least one second time unit according to a first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes the second allocated resources 45 have; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource). 

Regarding claim 5, Wei further teaches wherein the determining the at least one second time unit according to the first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource) comprises: determining the at least one second time unit starting from a time unit closest to the first time unit (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes the second allocated resources 45 have; as shown in fig 3, the resource 45 is closest to the first resources 41, 43 and the first allocation period 39).

Regarding claim 6, Wei further teaches wherein the determining the at least one second time unit according to the first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource) comprises: determining the at least one second time unit starting from a time unit located in front among the second time units in time domain (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes the second allocated resources 45 have; as shown in fig 3, the resource 45 is in front of the second allocation period after the first allocation period 39 as described in para 111).

 Regarding claim 9, Wei further teaches wherein the first rule comprises that each second time unit is located after the first time unit (Para 107: the information included in the at least one physical resource element 42, 44 may define which size out of a plurality of pre-defined sizes the second allocated resources 45 have; thus, the 42 and 44 defines the time unit for resource 45 which is located after the resources 41 and 43 of the first size).

 Regarding claim 10, Wei further teaches the first rule is predefined (Para 109: the at least one physical resource element 42, 44 has a fixed location in the first physical resources or have a fixed frequency within the PRB in which it is included).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 7-8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/0323870) in view of Wu et al. (US 2018/0234947) 

 Regarding claim 11, Wei teaches a message sending apparatus (UE 2 for D2D discovery and communications, fig 2, 8-9, para 96-98; resource allocation as in fig 3), comprising: 
a processor (UE 2 including processing device 24, fig 2); the processor cause the apparatus to: 
determine, based on a first configuration of a first message (fig 3, Para 104: first allocated resources 41 and 43 are allocated for the D2D discovery and/or for the D2D communication before the allocated resources are changed), a first time unit for sending the first message (use first allocated resources for D2D discovery and/or D2D communication, step 81, fig 9; fig 3 shows the size in the time domain for resources 41 and 43, Para 105); 
determine whether a resource capable of carrying the first message exists in the first time unit (expiry of the allocation period, step 83, fig 9; Para 104: the first allocated resources 41 and 43 are periodic resources which repeat in time slots until a first allocation period 39 expires); 
when the resource capable of carrying the first message does not exist in the first time unit (yes branch from the block 83 to determine if the allocation period is expired in fig 9), determine at least one second time unit for sending the first message (retrieve information on second allocated resources from fixed physical resource elements and use second allocated resources, steps 82 and 84, fig 9; Para 106: UE detects the change in allocated resources for D2D discovery and communication and retrieves parameter including size of the second allocated resources), wherein the resource capable of carrying the first message exists in each second time unit (Para 105: base station sends information on second allocated resources, which are to be used for the D2D discovery and communication, after expiry of the first allocation period); and
send the first message to a second device in the at least one second time unit (use second allocated resources for D2D discovery and/or D2D communication, step 84, fig 8-9; Para 138: the UE may transmit a message to at least one further UE located in proximity to the UE, to indicate that the UE would be available for D2D communication and/or to request information on whether the at least one further UE is capable of performing D2D communication, the transmission time and/or subcarrier frequency at which the message is transmitted may be set in accordance with the second allocated resources).

Wei teaches the method for resource allocation and changing the time unit to be used for D2D communications. Wei teaches UE with processing device 24 in fig 2, which would be obvious to include storage medium including executable instructions. 

Furthermore, Wu teaches a message sending apparatus (device for wireless communication, fig 4), comprising: a storage medium including executable instructions (computer readable storage medium, para 182-183); and a processor (processor, para 183); wherein the executable instructions, when executed by the processor (para 183: the steps in the method described above may be implemented by related hardware (e.g., a processor) instructed by one or more programs, and these programs may be stored in a computer-readable storage medium). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication resource allocation method as taught by Wei with device for resource determination based on attributes as taught by Wu for the benefit of ensuring the delay requirement and the high reliability of specific signal transmission as taught by Wu in abstract.

 Regarding claims 7 and 17, Wei fails to teach, but Wu teaches wherein the first rule comprises that a time interval between each second time unit and a current time is greater than or equal to a first threshold, wherein the first threshold is determined based on a device capability of a first device (Para 169: if duration for sending the signal via the resource selected from the determined second resource set reaches a preset maximum duration, switching to the first resource set so as to send the signal to be sent; here, the current time is the time for sending the signal, and the duration is the resource period; the method selects the first resource set when the duration of message is greater than threshold; the signal transmission for certain duration is capability of the device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication resource allocation method as taught by Wei with device for resource determination based on attributes as taught by Wu for the benefit of ensuring the delay requirement and the high reliability of specific signal transmission as taught by Wu in abstract.

 Regarding claims 8 and 18, Wei fails to teach, but Wu teaches wherein the first rule comprises that a time interval between each second time unit and a current time is less than or equal to a second threshold, wherein the second threshold is determined based on a delay of the first message (Para 104: when the vehicle is travelling normally, the vehicle sends the V2V message periodically only through the first resource set. In case of an emergency, the vehicle switches to the second resource set to send the V2V message or sends the early warning message through the first resource set and through the second resource set simultaneously; as shown in fig 3, the second resource set period is less than the first resource set period; thus, for a vehicle transmitting on first resource has current time according to first resource period, and the interval between two second resource set are less than the first resource period, where the determination is based on delay intolerance of the emergency message). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication resource allocation method as taught by Wei with device for resource determination based on attributes as taught by Wu for the benefit of ensuring the delay requirement and the high reliability of specific signal transmission as taught by Wu in abstract.

 Regarding claim 12, Wei further teaches to determine at least one candidate time unit based on a second configuration (Para 107: the UEs and the base station may support a set of pre-defined sizes of the discovery windows that may be used for the D2D discovery and/or for the D2D communication. The information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes); and determine the at least one second time unit from the at least one candidate time unit (Para 107: the information included in the at least one physical resource element 42, 44 may define which size out of a plurality of pre-defined sizes the second allocated resources 45 have).

 Regarding claim 13, Wei further teaches to determine the at least one second time unit from the at least one candidate time unit according to a first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource).

 Regarding claim 14, Wei further teaches to determine the at least one second time unit according to a first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes the second allocated resources 45 have; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource).

 Regarding claim 15, Wei further teaches wherein to determine the at least one second time unit from the at least one candidate time unit according to the first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource), further cause the apparatus to determine the at least one second time unit starting from a time unit closest to the first time unit (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes the second allocated resources 45 have; as shown in fig 3, the resource 45 is closest to the first resources 41, 43 and the first allocation period 39).

 Regarding claim 16, Wei further teaches wherein to determine the at least one second time unit from the at least one candidate time unit according to the first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource), further cause the apparatus to determine the at least one second time unit starting from a time unit located in front among the second time units in time domain (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes the second allocated resources 45 have; as shown in fig 3, the resource 45 is in front of the second allocation period after the first allocation period 39 as described in para 111).

 Regarding claim 19, Wei further teaches wherein the first rule comprises that each second time unit is located after the first time unit (Para 107: the information included in the at least one physical resource element 42, 44 may define which size out of a plurality of pre-defined sizes the second allocated resources 45 have; thus, the 42 and 44 defines the time unit for resource 45 which is located after the resources 41 and 43 of the first size).

 Regarding claim 20, Wei further teaches wherein the first rule is predefined (Para 109: the at least one physical resource element 42, 44 has a fixed location in the first physical resources or have a fixed frequency within the PRB in which it is included).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hooli et al. (US 20140198761): abstract, fig 2-3, 5: a terminal device is provided with a plurality of up-link transmission resource configurations and a plurality of different up-link request resources including at least a first resource and a second resource, the first resource may be used for a default use purpose of the request resource, while the second resource may be used in connection with changing the up-link transmission resources of the terminal device. 
Chen et al. (US 20170208575): para 33: receiving a message that schedules resources for periodic transmissions, wherein resources scheduled for each transmission opportunity comprise two or more TTIs having the second duration, and wherein a single transport block spans the second duration of each TTI of the two or more TTIs
Au et al. (US 20180063858): abstract: a system and method for wireless communications using resources allocated for different types of traffic that co-exist in the same transmission interval. In one embodiment, first data of a first type of traffic is scheduled in resources that are pre-reserved for a second type of traffic
Hosseini et al. (US 20180132235): Para 20: The method may include determining whether to use a first TTI duration, a second TTI duration, or both, for communication in an unlicensed radio frequency spectrum band, wherein the second TTI duration is less than the first TTI duration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/6/2021